The opinion of the court was delivered by
Strong, J.
If a final decree had been made upon the bill brought by Saylor to set aside his deed for fraud and mistake, it would have been conclusive upon the parties, and would have been a bar to the trial of the question of fraud in this case. But there was no final decree. An issue was sent to a jury to find for the information of the conscience of the court, whether the deed had been obtained by fraud, and their verdict was that it had not. There the matter rested. Of course, this constituted no estoppel of record. It is the judgment or decree of the court which concludes, not the verdict of a jury. The Common Pleas were not themselves bound by the verdict. They might have sent an issue to *395another jury to try the same facts, or have disregarded the verdict entirely. The court below erred, therefore, in giving to the verdict an effect which belongs only to a judgment or decree.
Judgment reversed, and a venire de novo awarded.